 Case 4:18-cv-00825-O Document 19-7 Filed 02/05/19     Page 1 of 7 PageID 330




                             EXECUTIVE ORDERS




Presidential Executive Order
Promoting Free Speech and
     Religious Liberty
                      LAW & JUSTICE   Issued on: May 4, 2017


                                ★ ★ ★




                                 By the authority vested in me
                                 as President by the
                                 Constitution and the laws of
                                 the United States of America,
                                 in order to guide the executive
                                 branch in formulating and
                                 implementing policies with
                                 implications for the religious
                                 liberty of persons and
                                 organizations in America, and
                                 to further compliance with the
                                 Constitution and with
                               applicable
Case 4:18-cv-00825-O Document 19-7         statutes Page
                                   Filed 02/05/19   and 2 of 7 PageID 331
                                Presidential Directives, it is
                                hereby ordered as follows:


                                Section 1. Policy. It shall be
                                the policy of the executive
                                branch to vigorously enforce
                                Federal law’s robust
                                protections for religious
                                freedom. The Founders
                                envisioned a Nation in which
                                religious voices and views
                                were integral to a vibrant
                                public square, and in which
                                religious people and
                                institutions were free to
                                practice their faith without
                                fear of discrimination or
                                retaliation by the Federal
                                Government. For that reason,
                                the United States Constitution
                                enshrines and protects the
                                fundamental right to religious
                                liberty as Americans’ first
                                freedom. Federal law protects
                                the freedom of Americans and
                                their organizations to exercise
                                religion and participate fully in
                                civic life without undue
                                interference by the Federal
                               Government.
Case 4:18-cv-00825-O Document 19-7            The executive
                                   Filed 02/05/19  Page 3 of 7 PageID 332
                                branch will honor and enforce
                                those protections.


                                Sec. 2. Respecting Religious
                                and Political Speech. All
                                executive departments and
                                agencies (agencies) shall, to
                                the greatest extent practicable
                                and to the extent permitted by
                                law, respect and protect the
                                freedom of persons and
                                organizations to engage in
                                religious and political speech.
                                In particular, the Secretary of
                                the Treasury shall ensure, to
                                the extent permitted by law,
                                that the Department of the
                                Treasury does not take any
                                adverse action against any
                                individual, house of worship,
                                or other religious organization
                                on the basis that such
                                individual or organization
                                speaks or has spoken about
                                moral or political issues from a
                                religious perspective, where
                                speech of similar character
                                has, consistent with law, not
                                ordinarily been treated as
                               participation
Case 4:18-cv-00825-O Document 19-7           or intervention
                                   Filed 02/05/19  Page 4 of 7 PageID 333
                                in a political campaign on
                                behalf of (or in opposition to)
                                a candidate for public o!ice by
                                the Department of the
                                Treasury. As used in this
                                section, the term “adverse
                                action” means the imposition
                                of any tax or tax penalty; the
                                delay or denial of tax-exempt
                                status; the disallowance of tax
                                deductions for contributions
                                made to entities exempted
                                from taxation under section
                                501(c)(3) of title 26, United
                                States Code; or any other
                                action that makes unavailable
                                or denies any tax deduction,
                                exemption, credit, or benefit.


                                Sec. 3. Conscience
                                Protections with Respect to
                                Preventive-Care Mandate. The
                                Secretary of the Treasury, the
                                Secretary of Labor, and the
                                Secretary of Health and
                                Human Services shall consider
                                issuing amended regulations,
                                consistent with applicable
                                law, to address conscience-
                               based
Case 4:18-cv-00825-O Document 19-7    objections
                                   Filed 02/05/19 toPage
                                                     the 5 of 7 PageID 334
                                preventive-care mandate
                                promulgated under section
                                300gg-13(a)(4) of title 42,
                                United States Code.


                                Sec. 4. Religious Liberty
                                Guidance. In order to guide all
                                agencies in complying with
                                relevant Federal law, the
                                Attorney General shall, as
                                appropriate, issue guidance
                                interpreting religious liberty
                                protections in Federal law.


                                Sec. 5. Severability. If any
                                provision of this order, or the
                                application of any provision to
                                any individual or
                                circumstance, is held to be
                                invalid, the remainder of this
                                order and the application of
                                its other provisions to any
                                other individuals or
                                circumstances shall not be
                                a!ected thereby.


                                Sec. 6. General Provisions. (a)
                                 Nothing in this order shall be
                                construed to impair or
                               otherwise
Case 4:18-cv-00825-O Document 19-7        a!ect:
                                   Filed 02/05/19     Page 6 of 7 PageID 335


                                    (i) the authority granted
                                    by law to an executive
                                    department or agency, or
                                    the head thereof; or


                                    (ii) the functions of the
                                    Director of the O!ice of
                                    Management and Budget
                                    relating to budgetary,
                                    administrative, or
                                    legislative proposals.


                                (b) This order shall be
                                implemented consistent with
                                applicable law and subject to
                                the availability of
                                appropriations.


                                (c) This order is not intended
                                to, and does not, create any
                                right or benefit, substantive or
                                procedural, enforceable at law
                                or in equity by any party
                                against the United States, its
                                departments, agencies, or
                                entities, its o!icers,
                                employees, or agents, or any
                                other person.
                                     DONALD
Case 4:18-cv-00825-O Document 19-7 Filed       J. TRUMP
                                         02/05/19  Page 7 of 7 PageID 336


                                THE WHITE HOUSE,
                                May 4, 2017.
